

116 SRES 212 ATS: Celebrating the 100th anniversary of the passage and ratification of the 19th Amendment, providing for women’s suffrage, to the Constitution of the United States.
U.S. Senate
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 212IN THE SENATE OF THE UNITED STATESMay 16, 2019Ms. Murkowski (for herself, Ms. Baldwin, Mrs. Feinstein, Ms. Collins, Mrs. Shaheen, Mrs. Capito, Mrs. Blackburn, Ms. Warren, Ms. Ernst, Mrs. Fischer, Mrs. Hyde-Smith, Ms. Hirono, Mrs. Murray, Ms. Cantwell, Ms. Klobuchar, Ms. Harris, Ms. McSally, Ms. Stabenow, Ms. Rosen, Ms. Cortez Masto, Ms. Smith, Mrs. Gillibrand, Ms. Hassan, Ms. Duckworth, Ms. Sinema, Mr. Braun, Mr. Moran, Mr. Blunt, Mr. Sullivan, Mr. Lankford, Mr. Lee, Mr. Barrasso, Mr. Crapo, Mr. Daines, Mr. Shelby, Mr. Romney, Mr. Boozman, Mr. Cotton, Mr. Thune, Mr. Cassidy, Mr. Toomey, Mr. Cornyn, Mr. Johnson, Mr. Hoeven, Mr. Rounds, Mr. Cruz, Mr. Isakson, Mr. Perdue, Mr. Rubio, Mr. Gardner, Mr. Alexander, Mr. Scott of Florida, Mr. Markey, Mr. Schumer, Mr. Jones, Mr. Kaine, Mr. Murphy, Mr. Wyden, Mr. Blumenthal, Mr. Booker, Mr. Durbin, Mr. Reed, Mr. Brown, Mr. Coons, Mr. Sanders, Mr. Carper, Mr. Menendez, Mr. Heinrich, Mr. Cardin, Mr. Tester, Mr. Bennet, Mr. Whitehouse, Mr. Casey, Mr. Peters, Mr. Warner, Mr. Udall, Mr. Leahy, Mr. Merkley, Mr. King, Mr. Schatz, Mr. Manchin, Mr. Van Hollen, Mr. Cramer, Mr. Young, and Mr. Sasse) submitted the following resolution; which was referred to the Committee on the JudiciaryJune 4, 2019Committee discharged; considered and agreed toRESOLUTIONCelebrating the 100th anniversary of the passage and ratification of the 19th Amendment, providing
			 for women’s suffrage, to the Constitution of the United States.
	
 Whereas Congress passed the 19th Amendment to the Constitution of the United States, guided by the shared ideals of freedom, sovereignty, democracy, civil liberties, and individual rights;
 Whereas from 1919 to 1920, the Sixty-Sixth Congress debated, and State legislatures considered, an amendment to the Constitution to provide suffrage for women;
 Whereas, on May 21, 1919, the House of Representatives approved a proposed amendment, followed by the Senate a few weeks later on June 4, 1919;
 Whereas the introduction, passage, and ultimate ratification of the 19th Amendment were the culmination of decades of work and struggle by advocates for the rights of women across the United States and worldwide;
 Whereas the ratification of the 19th Amendment ensured women could more fully participate in our democracy and fundamentally changed the role of women in the civic life of our Nation;
 Whereas August 18, 2020, marks the centennial of the ratification of the 19th Amendment by three-fourths of the States, providing the support necessary under article V of the Constitution of the United States;
 Whereas August 26, 2020, marks the centennial of the 19th Amendment becoming a part of the Constitution of the United States, providing for women’s suffrage; and
 Whereas the centennial anniversary of the ratification of the 19th Amendment represents a historical milestone to be lauded and celebrated: Now, therefore, be it
	
 That the Senate— (1)celebrates the 100th anniversary of the passage and ratification of the 19th Amendment, providing for women’s suffrage, to the Constitution of the United States;
 (2)honors the role of the ratification of the 19th Amendment in further promoting the core values of our democracy as promised by the Constitution of the United States;
 (3)reaffirms the opportunity for people in the United States to learn about and commemorate the efforts of the women’s suffrage movement and the role of women in our democracy; and
 (4)reaffirms the desire of Congress to continue strengthening democratic participation and to inspire future generations to cherish and preserve the historic precedent established under the 19th Amendment.